United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1258
Issued: October 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2014 appellant, through her attorney, filed a timely appeal from a January 29,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained plantar fasciitis causally
related to her accepted November 28, 2011 right heel injury.
FACTUAL HISTORY
On November 28, 2011 appellant, a 36-year-old letter carrier, filed a claim for benefits,
alleging that she injured her right heel when she stepped into a hole. Hospital records dated

1

5 U.S.C. § 8101 et seq.

November 28, 2011 reflect that she was evaluated for a right foot injury and was released with a
diagnosis of heel spur.
Appellant was seen by Dr. Joseph Daniel, an osteopathic physician Board-certified in
foot and ankle surgery, on December 2, 2011. Dr. Daniel noted that on physical examination she
was tender along the plantar aspect of the right heel and that x-ray of the right foot showed
evidence of an enthesophyte at the origin of the plantar fasciitis. He diagnosed contusion of the
right heel.
In a report dated December 14, 2011, Dr. James Cancilleri, a specialist in podiatry, stated
that x-rays of appellant’s right foot showed no evidence of fracture or dislocation and were
otherwise unremarkable. He diagnosed a stress fracture with contusion of the right foot and
scheduled appellant for a magnetic resonance imaging (MRI) scan.
In a February 24, 2012 report, Dr. Cancilleri reviewed the results of several diagnostic
tests. He stated that radiographs taken on December 2, 2011 showed no fractures, normal
alignment of the foot anatomy, with evidence of an enthesophyte at the origin of plantar fasciitis.
Dr. Cancilleri advised that December 14, 2011 x-rays of the lateral and axial view of the right
heel demonstrated unremarkable bone stock for appellant’s age and sex, with no evidence of
fracture or dislocation. A December 30, 2011 MRI scan showed a heel spur with minimal
change plantar fasciitis; there was no evidence of a stress fracture or post-traumatic change.
Dr. Cancilleri stated that appellant not only sustained a work-related injury to the affected heel
but also sustained an acute incident to the plantar fasciitis in the right leg, despite negative
osseous findings. He noted that, while the plantar fasciitis can be injured acutely or chronically,
she had sustained an acute event with triggering of an acute plantar fasciitis event. Dr. Cancilleri
opined that there was a contusion and that appellant would benefit from the use of appropriate
shoes, rest and functional foot orthosis.
By decision dated March 16, 2012, OWCP denied the claim, finding that appellant failed
to establish fact of injury.
By letter dated April 3, 2012, appellant’s attorney requested an oral hearing, which was
held on July 12, 2012. At the hearing, appellant testified that, when she tripped and fell in the
hole, her foot became stuck. She tried to catch her balance came down hard on her right foot.
By decision dated September 24, 2012, an OWCP hearing representative set aside the
March 16, 2012 decision. He found that appellant sustained the November 28, 2011 incident in
the time, place and manner alleged and had provided sufficiently rationalized medical evidence
to establishing that the incident caused a right heel contusion. The hearing representative found
that the medical evidence of record was not sufficient to accept plantar fasciitis, as an accepted
condition. He found that Dr. Cancilleri did not provide a reasoned medical explanation of how
the plantar fasciitis condition was causally related to her November 28, 2011 employment injury.
The hearing representative directed that appellant be referred to a second opinion examiner to

2

determine whether her plantar fasciitis condition was causally related to her November 28, 2011
work injury.2
In a progress report dated October 22, 2012, Dr. Cancilleri diagnosed a plantar fasciitis.
He explained that physical examination of appellant revealed mild tenderness on palpation at the
plantar medial aspect of the right heel at the area of the insertion of the plantar fasciitis.
Dr. Cancilleri advised that she should continue with use of a stable running shoe and orthotics,
but no follow up was necessary as she had reached maximum medical improvement.
Appellant submitted a December 4, 2012 Form CA-7 requesting compensation for wage
loss for January 13 to March 12, 2012.
By decision dated December 13, 2012, OWCP denied appellant’s claim for wage loss for
January 13 to March 12, 2012.
By letter dated December 18, 2012, appellant’s attorney requested an oral hearing, which
was held on March 26, 2013.
In a report dated March 29, 2013, Dr. Cancilleri stated that appellant sustained traumatic
plantar fasciitis with contusion of her right heel area. He asserted that the plantar fasciitis tore
and the heel was bruised as she twisted her foot. Dr. Cancilleri opined that as a direct result of
the November 28, 2011 injury appellant was totally disabled from her job from November 28,
2011 to October 22, 2012.
By decision dated June 12, 2013, the hearing representative vacated the December 13,
2012 decision, finding that the case should be referred to a second opinion physician.
OWCP referred appellant to Dr. Zohar Stark, Board-certified in orthopedic surgeon. In a
report dated July 11, 2013, Dr. Stark set forth findings on examination and reviewed the medical
history and statement of accepted facts. He concluded that appellant did not sustain a right
plantar fasciitis condition as a consequence of the November 28, 2011 work injury. On
examination, appellant was able to walk with a normal reciprocating heel/toe gait. Dr. Stark
advised that she was able to walk in calcaneus and equinus gaits but complained of pain in her
right heel. His examination of appellant’s right ankle and right hind foot revealed no swelling or
local tenderness on palpation over the ankle or foot. Based on Dr. Stark’s examination, she had
not developed plantar fasciitis in her right foot as a result of the accepted November 28, 2011
employment trauma. He advised that there were no objective findings to substantiate the
diagnosis and he determined that appellant had recovered from the November 28, 2011 work
injury. Dr. Stark concluded that she could perform her regular, preinjury work as a postal
worker.
By decision dated July 24, 2013, OWCP denied claim for benefits, finding that appellant
did not sustain right plantar fasciitis causally related to her accepted November 28, 2011
2

The hearing representative further found that the record was devoid of rationalized medical opinion evidence
explaining how and why appellant was ever temporarily and totally disabled as a result of her November 28, 2011
workplace injury.

3

employment injury. It found that Dr. Stark’s referral opinion represented the weight of the
medical evidence.
By letter dated July 29, 2013, appellant’s attorney requested an oral hearing, which was
held on November 15, 2013.
By decision dated January 29, 2014, an OWCP hearing representative affirmed the
July 24, 2013 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his or her condition was caused, precipitated or aggravated by his or her
employment is sufficient to establish causal relationship.9 Causal relationship must be
established by rationalized medical opinion evidence and appellant failed to submit such
evidence.
3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury” see 20 C.F.R. § 10.5(e).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

4

Section 8123(a) provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.10 It is well established that, when a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.11
ANALYSIS
The Board finds that there is a conflict in medical opinion between Dr. Cancilleri and
Dr. Stark concerning whether appellant sustained a plantar fasciitis condition causally related to
her accepted November 28, 2011 right heel injury. In his October 22, 2012 report, Dr. Cancilleri
explained that he diagnosed her plantar fasciitis based upon physical examination as she had
tenderness on palpation at the plantar medial aspect of the right heel at the area of the insertion of
the plantar fasciitis. He submitted a March 29, 2013 report, in which he stated that appellant
suffered from traumatic plantar fasciitis with contusion of her right heel area. Dr. Cancilleri
explained that the plantar fasciitis tore and the heel were bruised as she twisted her foot during the
November 28, 2011 work incident. OWCP subsequently referred appellant for a second opinion
examination with Dr. Stark. In his July 11, 2013 report, Dr. Stark opined that he had reviewed
the prior medical reports and record and examined her and determined that she did not sustain a
right plantar fasciitis condition causally related to the November 28, 2011 work injury. He
opined that there were no objective findings to support diagnosis of plantar fasciitis in
appellant’s right foot, causally related to the November 28, 2011 work injury, from which she
had recovered. This created a conflict in the medical evidence.
The Board therefore finds that, in its July 24, 2013 decision, OWCP erred in failing to
find that a conflict existed in the medical evidence. Accordingly, the Board will set aside the
January 29, 2013 decision of the hearing representative and remands for referral of appellant, the
case record and a statement of accepted facts12 to an impartial medical specialist to resolve the
conflict in medical evidence regarding whether she sustained a plantar fasciitis condition
causally related to her accepted November 28, 2011 right heel injury.
After such further development of the record as it deems necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The case is remanded for
further development of the medical evidence.
10

Regina T. Pellecchia, 53 ECAB 155 (2001).

11

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

12

Appellant’s attorney contends that the statement of accepted facts is inadequate because appellant testified at
the hearing that, when she tripped and fell in a hole, her foot got stuck; when she tried to catch her balance, her foot
came out and she came down hard on her right foot. He argues that the mechanism of injury should be described
accurately so that any physician who evaluates the matter should have a full understanding of the work injury.

5

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this decision of the Board.13
Issued: October 9, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See G.B., Docket No. 13-1260 (issued December 2, 2013); J.V., Docket No. 12-90 (issued July 2, 2012).

6

